DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 16/612,947 on December 14, 2021. Please note Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on November 11, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
4.	Applicant's election with traverse of Species A, Figure 7 and Claims 1-20 in the reply filed on December 14, 2021 is acknowledged.  The traversal is on the ground(s) that Applicant alleges the examiner has not identified how there is not only a single general inventive concept. However, examiner has provided a detailed reasoning for each listed species and how they are different from each other. Not only the differences, but how these differences detail different inventive concepts. Respectfully, the structural layout of these shift registers is important and the differences are patentably distinct in how signals are applied along different layouts and how the functionality is then changed. Respectfully, the special technical features have been identified. To further clarify, Figure 8 details of an anti-leak circuit, which is a significant feature/patentable distinction and this layout or functionality is not present in Figure 7 (as detailed in the 
The requirement is still deemed proper and is therefore made FINAL.

5.	Claims 3-8 and 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Figure 7 discloses a particular circuit layout and driving method, whereas Figure 8 incorporates an anti-leak circuit 801, which drastically alters the functionality in that timings are different as well as another feature of the invention, namely the operation of the isolation transistors, being the focus rather than activation voltages at nodes H and Q. As Applicant has elected Species A and Figure 7, the aspects of a different species, which markedly different aspects, is not proper.

Allowable Subject Matter
6.	Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17 requires specific connections of the first and second control sub-circuits, namely for the second control sub-circuit and its connections. Takasugi, while teaching of transistors in BK3 and BK3’, do not detail this level of connections, namely for the second control sub-circuit to 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 2, 9-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takasugi et al. ( US 2018/0337692 A1 ).

	Takasugi teaches in Claim 1:
	A shift-register unit circuit ( Figure 5, [0055] discloses stages of a shift register ) comprising: 
a first input sub-circuit configured to have a display-input terminal to receive a display-input signal, and to provide a display output-control signal to a first node based on the display-input signal during a display period of one cycle of displaying one frame of image ( Figure 5, [0057], [0062] discloses details of an input block BK2 which applies a carry signal C(n-3) and charges node Q1 (read as a first node). Please note Figure 3 which shows a timing within one frame and notably, this is performed during an image data writing period of one frame, as detailed in [0039]-[0041]. Note driving gate pulse Pn-1 may be output from an n-th stage and supplied to a corresponding n-th pixel line ); 
( Figure 5, [0057]-[0058] disclose a first sensing control block BK1a which receives a carry signal C(n-2) from terminal Ta, etc, as shown. [0043], [0058], etc a node M which is output to/charged with blanking information ); and 
an output sub-circuit configured to have an output terminal to output a hybrid output signal under control of the first node, the hybrid output signal being a display-output signal under control of the display output-control signal during the display period and a blank-output signal under control of the blank output-control signal during the blank period of the one cycle ( Figure 5, [0066]-[0068] disclose output blocks BK4 and BK4’ which can output SCOUT(n) and SCOUT(n+1), as shown. Please note these aspects include aspects of data writing period WP and blanking interval period BP, as shown as one cycle/frame period, in Figure 2, [0110]. The two aspects are considered together as part of the output (read as a hybrid output signal). Furthermore, [0058]-[0063], [0066], etc, disclose when the voltage of the node Q1 is boosted from voltage level L2 to L3, the output block BK4 outputs a scan shift clock/sensing gate pulse ); 
wherein the second input sub-circuit is further configured to receive a first blank-reset signal to reset the blank-control node before an end of the blank period of the one cycle ( Figure 3, [0043]-[0045], disclose a global reset signal RESET which can apply an activation voltage of the node M during the vertical blanking period, as shown. Furthermore, others signals are also applied during the vertical blanking period as well, not just RESET ); 
( Figure 5, [0059] disclose details of the transistors which are part of BK1a, such as transistors T1b, T1c, etc, which assist in the blanking/reset process (read these transistors as an isolation sub-circuit) )

	Takasugi teaches in Claim 2:
	The shift-register unit circuit of claim 1, wherein the isolation sub-circuit is set between the first node and the blank-control node, and is configured to prevent mutual interference between the first node and the blank-control node. ( Figure 5, [0062]-[0064] disclose the activation of transistors T1a-T1c and how they allow the connection and disconnection between nodes M and Q1 (read as preventing interference by disconnection). They are controlled to allow for sensing of the current and subsequent determination of deterioration )

	Takasugi teaches in Claim 9:
	The shift-register unit circuit of claim 1, further comprising a display-reset sub-circuit configured to reset the first node under control of a display-reset signal provided from a reset-signal line after outputting the display-output signal in the display period. ( Figure 5, [0101], [0060], etc, disclose transistors T3n and T3na which are turned on in response to C(n+3), which resets/reduces node Q1 to a low potential power voltage GVSS2 )

	Takasugi teaches in Claim 10:
( Figure 5, [0063]-[0065] disclose transistors T3nb, T3nc which are applied start signal VSP and this is during the vertical blanking period, as shown in Figures 2 and 3. This allows node Q1 to be initialized to low potential power voltage GVSS2 )

	Takasugi teaches in Claim 11:
	The shift-register unit circuit of claim 1, wherein the output sub-circuit comprises at least one shift-signal-output terminal and at least one pixel-signal-output terminal. ( Figure 5, [0066] discloses details on output block BK4, which can output to the scan line which directs towards the pixel )

	Takasugi teaches in Claim 12:
	The shift-register unit circuit of claim 10, further comprising: a first control sub-circuit, configured to control a voltage level a second node under control of the first node; and a second control sub-circuit configured to pull down voltage levels of the first node and the output terminal to turn-off voltage levels under control of the second node. ( Figure 5, [0057], [0064], etc disclose inverter block BK3 and BK3’ (read as a first and second control sub-circuit) which can reduce/deactivate/pull-down voltage levels of the node leading into BK4 and this is done in light of input from node Q1, as shown )

	Takasugi teaches in Claim 14:
( Figures 5 and 7B comprise a transistor T1x with a gate connected to the C(n-3), a first terminal connected to node Q1 and another terminal connected to voltage GVDDo ); and 
the output sub-circuit comprises an output transistor and an output capacitor, the output transistor having a first terminal connected to a fourth clock-signal line providing a driving signal, a second terminal connected to the output terminal ( Figure 5 shows transistor T6 and capacitor Cst2. Please note the connection of T6 being connected to clock lines to control operations ), and 
a control terminal connected to the first node; the output capacitor having a first terminal connected to the first node and a second terminal connected to the output terminal. ( Figure 5 shows a control terminal connected to node Q1 and another terminal connected to SCOUT(n)/SCOUT(n+1) )

	Takasugi teaches in Claim 15:
	The shift-register unit circuit of claim 9, wherein the display-reset sub-circuit comprises a display-reset transistor having a first terminal connected to a first node, a control terminal connected to a display-reset terminal providing the display-reset signal, and a second terminal connected to a first signal line providing a turn-off voltage level. ( As disclosed in the reasoning of Claim 9, Figure 5 shows a transistor, such as T3n with a control terminal connected to C(n+3), a terminal connected to node Q1 and another terminal connected to low potential power voltage GVSS2, which reduces/turns off )

	Takasugi teaches in Claim 16:
	The shift-register unit circuit of claim 10, wherein the blank-reset sub-circuit comprises a blank-reset transistor having a first terminal connected to the first node, a control terminal connected to the blank-reset-signal line, and a second terminal connected to a first signal line providing a turn-off voltage level. ( Figure 5 shows T3nb and T3nc with T3nb having a control terminal connected to VSP, one terminal connected to node Q1 and another terminal connected to a line which connects T3nb, T3n and T31a, etc )

	Takasugi teaches in Claim 18:
	A gate-driving circuit comprising N stages of shift-register unit circuits cascaded in series, a respective one of the shift-register unit circuits being same as claim 1, wherein, 
an i-th stage of shift-register unit circuit includes, a display-input terminal connected to an output terminal of an (i−1)-th stage of shift-register unit circuit, and an output terminal connected to a display-reset terminal of the (i−1)-th stage of shift-register unit circuit, wherein N is an integer greater than 2 and i is a positive integer no greater than N ( Figure 5 shows one stage of a plurality of stages, notably with an output of one stage being the input of the next stage. That subsequent input is connected to the reset and blanking aspects described above and timings which are shown in Figures 2 and 3. Please note the RESET signals in particular ); 
a first stage of shift-register unit circuit includes, a display-input terminal connected to a display-signal line, and a blank-input terminal connected to a blank-signal line ( All of these aspects have been detailed in the reasoning for Claim 1 with the stage shown in Figure 5. To clarify, please note BK2, BK1a and the respective input terminals to control the transistors within these circuits ); 
an N-th stage of shift-register unit circuit includes a display-reset terminal coupled to a reset-signal line. ( As noted above, the output of one stage is the input to the next stage and the RESET signal persists throughout for each stage as this is a requirement to initialize the stage for driving )

	Takasugi teaches in Claim 19:
	A display apparatus comprising a gate-driving circuit of claim 18 and N numbers of gate lines wherein an i-th gate line is connected to the output terminal of the i-th stage of shift-register unit circuit to receive an i-th display-output signal, N is an integer greater than 2 and i is a positive integer no greater than N. ( Figure 6, [0077] disclose the timings of gate lines, notably in a staggered/sequential layout as this is a cascading stage layout. Respectfully, there are clearly a plurality of gate lines, greater than 2 and each gate line is associated with a stage, so the last stage would correspond to the last gate line, i.e. no greater than )

	Takasugi teaches in Claim 20:
	A method of driving the shift-register unit circuit of claim 1, the method comprising: 
in a display period of one cycle of displaying one frame of image ( Figure 2-5, [0039] disclose a driving method during writing period WP and blanking period BP ), 
providing a display output-control signal to a first node in the shift-register unit circuit via a first input sub-circuit thereof in a first control period ( Figures 2 and 5, during writing period WP, the first part of the period, [0057], [0062], etc, disclose details of block BK2 which charges node Q1 ); 
outputting a display-output signal via an output sub-circuit thereof under control of the display output-control signal at the first node in a first output period ( Figure 5, [0066]-[0068] discloses the process and functionality of output blocks BK4 and BK4’ which can output to scan lines SCOUT(n) and SCOUT(n+1), as shown. This is reflected in Figures 2 and 3. This is applied to the pixel during the image displaying period ); 
in a blank period of the one cycle of displaying one frame of image, 
providing a blank output-control signal via an isolation sub-circuit based on a blank-control signal to the first node via a second input sub-circuit of shift-register unit circuit in a first control period ( Figure 5, [0057]-[0058] disclose a first sensing control block BK1a which receives a carry signal C(n-2) from terminal Ta, etc, as shown. [0043], [0058], etc a node M which is output to/charged with blanking information ); 
providing a working voltage level to the isolation sub-circuit to maintain isolation between the first node and the blank-control node ( Figure 5, [0062]-[0064] disclose the activation of transistors T1a-T1c and how they allow the connection and disconnection between nodes M and Q1 (read as maintaining isolation). They are controlled to allow for sensing of the current and subsequent determination of deterioration ); 
outputting a blank-output signal via the output sub-circuit under control of the blank output-control signal at the first node in a second output period ( Figure 5, [0066]-[0068] disclose output blocks BK4 and BK4’ which can output SCOUT(n) and SCOUT(n+1), as shown. Please note these aspects include aspects of data writing period WP and blanking interval period BP, as shown as one cycle/frame period, in Figure 2, [0110]. The two aspects are considered together as part of the output (read as a hybrid output signal). Furthermore, [0058]-[0063], [0066], etc, disclose when the voltage of the node Q1 is boosted from voltage level L2 to L3, the output block BK4 outputs a scan shift clock/sensing gate pulse ); 
resetting a blank-control node in the shift-register unit circuit under control of a first blank-reset signal in a first blank-reset period ( Figure 3, [0043]-[0045], disclose a global reset signal RESET which can apply an activation voltage of the node M during the vertical blanking period, as shown ), 
resetting the first node under control of a display-reset signal from a display-reset terminal in the shift-register unit circuit during a display-reset period after the first output period ( Figure 5, [0063]-[0065] disclose transistors T3nb, T3nc which are applied start signal VSP and this is during the vertical blanking period, as shown in Figures 2 and 3. This allows node Q1 to be initialized to low potential power voltage GVSS2 ); and 
resetting the first node under control of a second blank-reset signal during a second blank-reset period after the blank period. ( Please note Figure 2 which shows a repeating process, i.e. a second vertical blanking period BP,  a second blank reset period after the initial one. Respectfully, this process is repetitive for each stage )

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621